TO BE .PUBLI SI-IED

§§n;pr§m§ Tunrt of BMN AH__|

2017- SC- 000117- KB _©ATEMMM}DC

JAMIE L. TURNER . MOVANT
KBA Member'No. 93293 ' .

 

v. ' IN sUPREME couRT
KENTUCKY BAR AssociATIoN` REsPoNDENT
oplmoN ANn oRDER

Jamie L. Turner was admitted to the practice of law in October 2009.'
Turner’s bar roster address is 212 West Eighth Street, Cincinnati, Ohio 45202,
and her KBA number is' 93293. ll

Pursuant to §upreme Court Rule (SCR) 3.6'75, Turner’s license _to
practice law was suspended for failure to comply With continuing legal v
education [CLE] requirements on danuary 20, 2017 . Turner filed a
“Notice/ Request for Appeal of Suspended License” on March 20, 2017
appealing that suspension. The Kentucky Bar Association ,(KBA) filed a
response requesting that this Court require Turner “to go through the
restoration process just like the other KBA former members Who Were
suspended for railure to meet their . . . [CLE] licensure requirements.” .For the

following re'asons, we agree_with the KBA and adopt its recommendation that

Tumer should not be exempt from the restoration process set forth in the
Supreme Court Rules.
I. BAcKGRoUND;

The Director of Continuing Legal Education determined that Turner was
deficient the entire twelve credits required for educational year 2015-2016 and
0.75 ethics credits for educational year 2014~2015. Because of anner’s -
deficiency, the Dire,ctor' sent correspondence and email notices to 'l`urner.
Additionally, CLE department staff spoke with Turner several times when 'she
called seeking additional_time to request an extension. Despite being granted
an extension for the 2014-2015 educational year, "h.lrner did not cure that
deficiency. v l

In November 2016, Tumer called the KBA to discuss her 2015-2016 year
deficiency and was told that she Would be certified 'as non_-compliant if she
could not show some hardship or report timely earned credits. When Tumer
failed to do either, the KBA issued a show-cause notice requiring Tumer to
explain her failure to comply. Tumer did not respond; therefore, the KBA
suspended Turner on Jan`uary 20, 2017 . The notice of suspension advised
Turner that she could seek reinstatement pursuant to SCR 3.500 or that she
could appeal her suspension within 30 days. Turner did not timely file her
appeal but did seek an extension to do so, which this Court granted.

On M_arch 20, 2017, Turner filed the above mentioned Notice/Request for
-Appeal of Suspencled License. In her Notice and an attached affidavit, Turner

states that she attended two three~day conferences in February 2015 and '

2

February 2016,- which should have earned her 11.5 hours of CLE credit for
each year. However, for reasons Tumer cannot explain, those hours were not
reported to the KBA. Turner states that she did not realize that the hours had
not been reported until she received the notice of suspension. According tol
Turner, she did` not open any mail from the KBA because she believed it was in
regarding her bar dues, not Cl.E. When shed became'aware of the deficiency,
. Turner took an online CLE course_and attended a We'bcast, Which provided a
combined 18 hours of credit._ She also stated that'she was in the process of`
applying for approval of the credits she earned in February 2016 and that, once
approved, she will be in compliance.

II. ANALYSIS._

SCR 3.645(1) provides that “every person licensed to practice law in this l
Commonwealth . . . shall complete and certify a minimum o_f 12 credit hours in
continuing`legal education activities . . . including a minimum of 2 credit hours
devoted to ‘ethics, professional responsibility and professionalisrn”’ during
“[e]ach educational 'year.” There is no dispute that Tumer failed to meet the
preceding requirements during the 2014-2015 and 2015-2016 educational
vyears. The only dispute is whether Turner should be relieved from complying __
.with the restoration requirements of SCR 3.500. Tumer argues that she
should be excused from compliance because she inadvertently failed to realize
she was deficient until November 2016. The :KBA argues that this excuse lacks
merit because its personnel made‘numerous attempts to contact Tumer by

mail and email and there were multiple telephone"calls to- and from Turner

3

regarding her deficiencies The KBA also notes Turneris failure to respond to
the show-cause notice, her dilatoriness in filing her appeal, and`her failure to
make any attempt to comply with the restoration requirements_of SCR 3.500
negate ‘Idrner’s argument. l
~ We agree with the KBA that Turner has not provided a sufficient basis to
relieve her from the suspension and the requirements of SCR 3.500. The KBA
provided more than sufficient notice to Turner of her deficiency, and she -has
offered no viable excuse for ignoring that notice. Therefore, Turner’sb
suspension shall remain in effect until such time as she complies with SCR
3.500.
ACCORDINGLY, IT IS ORDERED THAT:
Jarnie L. Turner’s Notice/Request for Appeal of Suspended License is
denied, and she shall remain suspended pursuant to the KBA’s Janua:cy 20,
_ 2017,N0tice of Suspension until such time as she complies with the
appropriate restoration provisions of SCR 3.500.
.. All sitting. All concur.
ENTERED: June 15, 2017. - . . »
1 / QZ :_ "‘ “' "' "' `

UFEF JUs'rIcE